
	
		IV
		112th CONGRESS
		1st Session
		H. RES. 161
		IN THE HOUSE OF REPRESENTATIVES
		
			March 10, 2011
			Mr. Crowley (for
			 himself and Mr. King of New York)
			 submitted the following resolution; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		RESOLUTION
		Honoring the 250th anniversary of New
		  York’s St. Patrick’s Day parade.
	
	
		Whereas, on March 17, 2011, New York will host its 250th
			 annual St. Patrick’s Day parade;
		Whereas the modern New York St. Patrick’s Day parade is
			 the largest parade in the world, with hundreds of thousands of participants and
			 millions of spectators participating each year;
		Whereas the parade was first celebrated in 1762, before
			 the American Revolution and 14 years before the Declaration of
			 Independence;
		Whereas the parade is named after the Patron Saint of
			 Ireland, St. Patrick;
		Whereas early parade participants wore the color green at
			 a time when wearing such a color was illegal in Ireland;
		Whereas the parade moves along Fifth Avenue in view of St.
			 Patrick's Cathedral, the Metropolitan Museum of Art, and American Irish
			 Historical Society;
		Whereas the 69th Infantry Regiment of the New York Army
			 National Guard, also known as the “Fighting 69”, leads the parade route;
		Whereas parade participants celebrate Irish history, sing
			 Irish songs, and perform Irish music;
		Whereas the Ancient Order of Hibernians have played an
			 integral role in the parade;
		Whereas current and former Members of Congress have served
			 as Grand Marshals of the parade;
		Whereas United States Presidents, Senators, Governors,
			 Mayors, and many other elected officials have participated in the
			 parade;
		Whereas President Harry Truman participated in the parade
			 in 1948 to honor the contributions of Irish-Americans to the United States
			 victory in World War II;
		Whereas marching bands from every county in Ireland and
			 throughout the United States participate in the parade;
		Whereas Irish culture has contributed greatly to the
			 culture, politics, and history of the United States;
		Whereas the parade has played a role in the history of the
			 United States on numerous occasions, including in 2002 when the entire 1.5 mile
			 parade stood silently and paused facing the World Trade Center in honor of the
			 heroes of 9/11; and
		Whereas many St. Patrick’s Day parades throughout the
			 United States have evolved from their beginnings as a show of unity by Irish
			 immigrants into United States institutions: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)honors New York’s St. Patrick’s Day parade
			 on its 250th anniversary; and
			(2)recognizes the
			 leadership of and participants in the parade and other St. Patrick’s Day
			 parades throughout the United States for their efforts to celebrate and honor
			 St. Patrick, Ireland, and the history of Irish-Americans in the United
			 States.
			
